Citation Nr: 0828174	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-38 500	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of residuals of a perforation of the 
colon as caused by a colonoscopy by VA on April 20, 2004.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is claiming entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a perforation of the 
colon that occurred during a colonoscopy in April 2004 at the 
VA Medical Center (VAMC) in Salem, Virginia.  He signed an 
informed consent form, which indicated that perforation of 
the colon was one of the risks of the procedure.  

Through his representative, he claims the perforation was a 
result of negligence on the part of VA, and that the claim 
should be remanded for additional development on the question 
of VA fault.  Because there is no medical opinion evidence of 
record on the question of VA negligence or fault, a remand is 
required so a medical opinion can be obtained with regard to 
this question.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2007).  



Accordingly, the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a perforation of the 
colon that occurred during a colonoscopy in April 20, 2004 is 
REMANDED for the following action:

1.  Request that a VA physician who has 
not previously seen the veteran (to 
ensure an impartial opinion) review the 
claims file and render an opinion with 
regard to whether there was any 
negligence on the part of VA regarding 
the perforation of the veteran's colon 
during the April 20, 2004 colonoscopy.  
Specifically, the examiner is asked to 
render an opinion as to whether the 
perforation was due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on VA's part.  The examiner is 
also asked to render an opinion as to 
whether the perforation was reasonably 
foreseeable.  The examiner should 
provide a rationale for all opinions.

2.  If the claim on appeal is not fully 
granted, issue a supplemental statement 
of the case to the veteran and his 
representative, before returning the 
case to the Board, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

